            Case 2:19-cv-01400-RSM-MLP Document 26 Filed 11/13/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   ROBERT A. STANARD,

 9                                   Plaintiff,               Case No. C19-1400-RSM-MLP

10           v.
                                                              ORDER DENYING PLAINTIFF’S
11   DR. MARIA DY, et al.,                                    MOTION FOR APPOINTMENT
                                                              COUNSEL
12                                   Defendants.

13

14           This is a civil rights action brought under Bivens v. Six Unknown Federal Narcotics

15   Agents, 403 U.S. 388 (1971). This matter comes before the Court at the present time on

16   Plaintiff’s motion for appointment of counsel. (Dkt. # 25.) Plaintiff requests in his motion that he

17   be appointed counsel to assist him in conducting medical research, speaking to witnesses, and

18   assisting him “in the legalities and fillings [sic] of this case.” (Id. at 1.) Plaintiff admits he is

19   capable of filing motions but suggests the Court would be best served by appointment of counsel.

20   (Id. at 2.) Plaintiff also acknowledges he is competent at researching case law but explains that

21   he has difficulty understanding it and has limited understanding of civil procedure and rules.

22

23
     ORDER DENYING PLAINTIFF’S MOTION
     FOR APPOINTMENT OF COUNSEL - 1
            Case 2:19-cv-01400-RSM-MLP Document 26 Filed 11/13/20 Page 2 of 3




 1   Finally, Plaintiff asserts in his motion that he has difficulty “articulating his issues without a long

 2   full picture of details.” (Id.)

 3           There is no right to have counsel appointed in cases in cases brought under Bivens.

 4   Although the Court, under 28 U.S.C. § 1915(e)(1), can request counsel to represent a party

 5   proceeding in forma pauperis, the Court may do so only in exceptional circumstances. Wilborn

 6   v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986); Franklin v. Murphy, 745 F.2d 1221, 1236

 7   (9th Cir. 1984); Aldabe v. Aldabe, 616 F.2d 1089 (9th Cir. 1980). A finding of exceptional

 8   circumstances requires an evaluation of both the likelihood of success on the merits and the

 9   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues

10   involved. Wilborn, 789 F.2d at 1331.

11           Applying this standard to Plaintiff’s motion, the Court observes that Plaintiff’s complaint

12   demonstrates he is well able to articulate his claims pro se and the legal issues involved in this

13   case are not particularly complex. While Plaintiff will no doubt face challenges in litigating this

14   action without the assistance of counsel, the potential challenges he references in his motion are

15   typical of those faced by pro se litigants in general and by prisoners litigating actions from

16   within the confines of a correctional facility, challenges which do not, by themselves, constitute

17   extraordinary circumstances. As for Plaintiff’s likelihood of success on the merits of his claims,

18   the record is not yet sufficiently developed for this Court to make such a determination. Based on

19   the information available to the Court at this juncture, this Court must conclude that Plaintiff has

20   not demonstrated that his case involves exceptional circumstances which warrant the

21   appointment of counsel.

22

23
     ORDER DENYING PLAINTIFF’S MOTION
     FOR APPOINTMENT OF COUNSEL - 2
           Case 2:19-cv-01400-RSM-MLP Document 26 Filed 11/13/20 Page 3 of 3




 1          Based on the foregoing, this Court hereby ORDERS as follows:

 2          (1)    Plaintiff’s motion for appointment of counsel (dkt. # 25) is DENIED.

 3          (2)    The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable

 4   Ricardo S. Martinez.

 5          DATED this 13th day of November, 2020.

 6


                                                         A
 7

 8                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PLAINTIFF’S MOTION
     FOR APPOINTMENT OF COUNSEL - 3
